Citation Nr: 0320068	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  
Procedural history

The veteran served on active duty from September 1966 to July 
1968. 

In November 2000, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In a June 2001 
rating decision, the RO denied the claim.  The veteran 
disagreed with the June 2001 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2002.  


REMAND

In February 2003, the Board undertook additional evidentiary 
development of the issue of entitlement to service connection 
for PTSD, pursuant to authority granted by 38 C.F.R. § 19.9 
(a) (2) (2002).  Specifically, the Board requested and 
obtained VA treatment records and scheduled a VA psychiatric 
examination to determine the identity and etiology of any 
current psychiatric disorder.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  The Federal Circuit specifically noted that 38 
C.F.R. § 19(a)(2) is inconsistent with 38 U.S.C.A. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the Veterans Benefits Administration (VBA) for 
initial consideration.  

In light of the Federal Circuit's decision, the case must be 
remanded for initial consideration of the newly acquired 
evidence by VBA.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this issue is REMANDED to VBA for the following 
action:

VBA should review the evidence of record, 
including the additional evidence 
obtained by the Board, and readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
claim remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


